           Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 1 of 22




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

 YILLIO, INC.,                                              COMPLAINT FOR PATENT
                                                               INFRINGEMENT
                Plaintiff
          v.                                           JURY TRIAL DEMANDED


 MAP LABS LTD., d/b/a MAPME,                           CIVIL ACTION NO. 6:21-cv-482

                Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Yillio, Inc. (“Yillio” or “Plaintiff”) files this complaint against Map Labs Ltd.,

d/b/a Mapme (“Mapme” or “Defendant”) alleging, based on its own knowledge as to itself and its

own actions, and based on information and belief as to all other matters, as follows:


                                            PARTIES

     1.        Yillio is a company incorporated under the laws of the State of North Carolina,

registered at and with its principal place of business at 6325 Falls of Neuse Road #35-242, Raleigh,

NC 27615.

     2.        Yillio’s innovations have changed the way mobile consumers find and connect with

businesses via social contextual ad platforms. Yillio’s technologies offer a social GPS helping

everyone discover, save and share favorite places and deals along their routes. In real-time,

merchants share specials, promotions, coupons, events, and gas prices so each person (user) can

see what’s happening along the way and where they may want to stop. Its technology is a proven

revenue generator that take advantage of the 25+ million travel routes mobile consumers create
           Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 2 of 22




every day. As described more fully below, Yillio’s innovative technology allows targeting ads to

users’ interests leading to increased engagement and vendor profits.

      3.        Upon information and belief, Defendant Mapme is a private limited company

organized and existing under the laws of the country of Israel at Nahal Dalia St 36, Modi'in

Makabim-Re'ut, Israel, with its principal place of business at Abba Eban Blvd 18, Hertsliya, Tel

Aviv, Israel.

                                 JURISDICTION AND VENUE

      4.        Plaintiff repeats and re-alleges the allegations in Paragraphs 1-3 as though fully set

forth in their entirety.

      5.        This is an action for infringement of a United States patent arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).

      6.        Defendant is subject to this Court’s specific personal jurisdiction pursuant to

principles of due process and FRCP 4(k)(2), the federal long-arm statute, because (1) it has

substantial contacts with the United States and has committed and/or induced acts of patent

infringement in the United States; and (2) it is not subject to jurisdiction in any state’s courts of

general jurisdiction. Upon information and belief, Defendant receives a substantial portion of its

online traffic and revenue from users located in the United States, including from users residing in

the District.

      7.        Defendant is also subject to this Court’s specific personal jurisdiction pursuant to

the Texas Long Arm Statute, due at least to Defendant’s substantial business in this forum,

including (i) at least a portion of the infringements alleged herein; and/or (ii) regularly doing or




                                                      2
           Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 3 of 22




soliciting business, engaging in other persistent courses of conduct, and/or deriving substantial

revenue from goods and services provided to individuals in Texas and in this district.

      8.        Specifically, Defendant intends to do and does business in Texas, directly or

through subsidiaries or intermediaries and makes, uses, advertises, makes available, and/or

markets products and services within the State of Texas, and more particularly, within this district,

that infringe the patent-in-suit as described more particularly below. Further, Defendant via its

channels on websites such as www.mapme.com, specifically targets the State of Texas by making

its products available for sale throughout the State of Texas. Upon information and belief, a

significant portion of Defendant’s revenue comes from customers located in the State of Texas.

      9.        Venue is proper in this district under 28 U.S.C. §§ 1400(b) and 1391(b)-(c).

Mapme is a foreign corporation and may be sued in this district.

                                      THE TECHNOLOGY

    10.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-9 as though fully set

forth in their entirety.

    11.         Prior to Yillio’s first patent US 8,285,696 (’696 Patent), users were only able to

search in a radius around their current location or the endpoint of their journey. The invention

allowed them to search along the route regardless of length, for example, driving from New York

City to Los Angeles (almost 3,000 miles with potentially millions of businesses along the route).

The user could easily check corresponding information on a range of alternate routes.

Furthermore, the information in the advertisements received by the user was provided on a real-

time basis by the business owners, allowing them to cater their advertisements specifically to the

users driving directly past their location. Yillio’s invention, for the first time, allowed users to




                                                      3
          Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 4 of 22




conduct a search of all businesses at all points along a route, and businesses were able to customize

advertisements specifically for those users or community of users.

    12.         The claims in the second patent US 8,650,176 (’176 Patent) describe the “computer

system for providing information about vendors to a user” that enable this complex set of decision-

making processes, both real-time and predictive, demonstrating that Yillio’s invention went well

beyond the realm of abstract idea into the practical applied setting (whether alone or in

combination with our online mobile application).

    13.         The claims in the third patent US 8,943,037 (’037 Patent) describe a method of

providing advertising to a user or community of users over a network, the method comprising:

receiving from the user a query identifying a contemplated route; accessing computer database of

self-reported business information from vendors, each vendor having an identified geographic

location. Moreover, ’037 Patent provides a method which provides information to the user or

community of users is prioritized on the basis of ratings provided by users. The ’037 Patent also

details a method that further identifies product information, and the provided information is further

extracted from the database on the basis of the product information identified by the user or

community of users. Further allowing the user or community of users to share the business

information.

    14.         The ’696, ’176, and ’037 Patents are collectively referred to hereinafter as the

“Asserted Patents.”

                               MAPME’S GPS NAVIGATION BUSINESS

    15.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-14 as though fully

set forth in their entirety.




                                                     4
          Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 5 of 22




    16.         On information and belief, Defendant offers web applications and software

development kits (“SDK’s”) that offers turn-by-turn voice guided navigation, live traffic

intelligence and global map solutions for drivers.

    17.         On information and belief, Mapme enables companies and organizations to

leverage maps in order to share companies’ info, generate more transactions, and improve their

customers’ experience.

    18.         On information and belief, Mapme allows users to create interactive maps without

coding. Mapme is used across a broad range of verticals, including: Residential Real Estate;

Commercial Real Estate; Nonprofit Organizations; In-person or virtual events; Virtual Campus

Tours; and Arts, culture, and event.

    19.         Additionally, Defendant owns, operates, and offers for sale at least Mapme

Navigation Online application (https://app.mapme.com).

                                            COUNT I

               DIRECT INFRINGEMENT OF U.S. PATENT NO. US 8,285,696

    20.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-19 as though fully

set forth in their entirety.

    21.         On October 9, 2012, U.S. Patent No. 8,285,696 (“the ’696 Patent”) was duly and

legally issued by the United States Patent and Trademark Office for an invention entitled

“Apparatus and Methods for Providing Route-Based Advertising and Vendor-Reported Business

Information Over a Network.” Yillio owns all substantial rights, interest, and title in and to the

’696 Patent, including the sole and exclusive right to prosecute this action and enforce the ’696

Patent against infringers, and to collect damages for all relevant times. A copy of the ’696 Patent

is attached as Exhibit A.



                                                     5
          Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 6 of 22




    22.        The ’696 Patent describes an apparatus and methods for providing route-based

advertising and vendor-reported business information to a user over a network. The claims of the

’696 Patent are not directed to an abstract idea. For example, claim 1 of the ’696 Patent recites

hardware components of a system, including a computer database, and a server accessible over a

network. Those operations cause the claimed system to receive user queries, access the computer

database in specific ways, and provide to the user, over the network, route-based advertising and

vendor-reported business information. Taken as a whole, the claimed inventions of the ’696 Patent

are not limited to well-understood, routine, or conventional activity.       Rather, the claimed

inventions include inventive components performing an inventive series of operations that improve

upon the functionality of map routing.

    23.        The written description of the ’696 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    24.        Defendant is a provider of route-based advertising through at least Mapme

Navigation Online application (the “Accused Instrumentalities”).

    25.        Defendant’s Accused Instrumentalities allows the receipt of a user query

identifying a contemplated route.

    26.        Defendant’s Accused Instrumentalities, through a vendor interface, allow vendors

to self-report business information, including each vendor’s identified geographic location.

    27.        Defendant’s Accused Instrumentalities, which are data stores of navigation-related

data, allow vendors to connect to their servers using a network interface and the internet. These



                                                    6
          Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 7 of 22




servers have a network interface for connecting to the internet and users. Contained within the

Defendant’s servers is at least a business information database that is used by Defendant to provide

to the user information from the database concerning the business information of a set of vendors

on the basis of geographic proximity to the route identified by the user.

    28.        Defendant provides to the user, over the network, in response to a user query,

advertising from a set of vendors based, at least in part, on data retrieved from the database and

based on advertising budgets supplied by the set of vendors.

    29.        Defendant maintains at least one application on Defendant’s website through at

least Mapme Navigation Online application (https://app.mapme.com).

    30.        As described above, Defendant made, had made, used, imported, provided,

supplied, distributed, sold, or offered to sell products and/or systems, including a computer

database, and a server accessible over a network that perform operations according to the claimed

inventions of the ’696 Patent.

    31.        By doing so, Defendant has directly infringed (literally and/or under the doctrine

of equivalents) at least Claims 1, and 7 of the ’696 Patent. Defendant’s infringement in this regard

is ongoing.

    32.        Defendant has infringed the ’696 Patent by making, having made using, importing,

providing, supplying, distributing, selling, or offering to sell the Accused Instrumentalities.

    33.        Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that adequately compensates it

for such infringements, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.




                                                      7
           Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 8 of 22




    34.         Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’063 Patent.

 ADDITIONAL ALLEGATIONS REGARDING INDIRECT INFRINGEMENT OF THE

                                             ’063 PATENT

    35.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-34 as though fully

set forth in their entirety.

    36.         Defendant has also indirectly infringed the Asserted Patent by inducing others to

directly infringe the Asserted Patent. Defendant has induced end-users, including Defendant’s

customers, to directly infringe the Asserted Patent (literally and/or under the doctrine of

equivalents) by using the accused systems, methods, and/or services. Defendant took active steps,

directly and/or through contractual relationships with others, with the specific intent to cause them

to make or use the Accused Instrumentalities in a manner that infringes one or more claims of the

patent-in-suit, including, for example, Claims 1, and 7 of the ’696 Patent. Such steps by Defendant

included, among other things, advising, encouraging, or directing personnel, contractors, or

suppliers to use the accused services in an infringing manner; and/or distributing instructions that

guide personnel, contractors, or suppliers to use the Accused Instrumentalities in an infringing

manner. Defendant is performing these steps, which constitute induced infringement with the

knowledge of the Asserted Patent and with the knowledge that the induced acts constitute

infringement.     Defendant is aware that the normal and customary use of the Accused

Instrumentalities by others would infringe the Asserted Patent.         Defendant’s inducement is

ongoing.




                                                      8
          Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 9 of 22




    37.         Defendant has also indirectly infringed by contributing to the infringement of the

Asserted Patent. Defendant has contributed to the direct infringement of the Asserted Patent by its

personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe the Asserted Patent, including, for example, Claims 1, and 7 of the ’696 Patent.

The special features include, for example, the hardware components of a system, including a

system (including a computer database, and a server accessible over a network) that provide route-

based advertising and vendor-reported business information to a user over a network. The special

features constitute a material part of the invention of one or more of the claims of the Asserted

Patent and are not staple articles of commerce suitable for substantial non-infringing use.

Defendant’s contributory infringement is ongoing.

    38.         Defendant has knowledge of the Asserted Patent at least as of the date when it was

notified of the filing of this action.

    39.         Furthermore, on information and belief, Defendant has a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of Plaintiff’s patent rights.

    40.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.

    41.         Defendant’s direct and indirect infringement of the Asserted Patent is, has been,

and continues to be willful, intentional, deliberate, and/or in conscious disregard of Plaintiff’s

rights under the patent.

    42.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that adequately compensates it



                                                      9
          Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 10 of 22




for such infringements, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT II

               DIRECT INFRINGEMENT OF U.S. PATENT NO. US 8,650,176

    43.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-42 as though fully

set forth in their entirety.

    44.         On February 11, 2014, U.S. Patent No. 8,650,176 (“the ’176 Patent”) was duly and

legally issued by the United States Patent and Trademark Office for an invention entitled

“Apparatus and Methods for Providing Route-Based Advertising and Vendor-Reported Business

Information Over a Network.” Yillio owns all substantial rights, interest, and title in and to the

’176 Patent, including the sole and exclusive right to prosecute this action and enforce the ’176

Patent against infringers, and to collect damages for all relevant times. A copy of the ’176 Patent

is attached as Exhibit B.

    45.         The ’176 Patent describes an apparatus and methods for providing route-based

advertising and vendor-reported business information to a user over a network. The claims of the

’176 Patent are not directed to an abstract idea. For example, claim 1 of the ’176 Patent recites

hardware components of a system, including a computer database, and a server accessible over a

network. Those operations cause the claimed system to receive user queries, access the computer

database in specific ways, and provide to the user, over the network, route-based advertising and

vendor-reported business information. Taken as a whole, the claimed inventions of the ’176 Patent

are not limited to well-understood, routine, or conventional activity.       Rather, the claimed

inventions include inventive components performing an inventive series of operations that improve

upon the functionality of map routing.



                                                    10
          Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 11 of 22




    46.        The written description of the ’176 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    47.        Defendant is a provider of route-based advertising through at least Mapme

Navigation Online application (the “Accused Instrumentalities”).

    48.        Defendant’s Accused Instrumentalities allows the receipt of a user query

identifying a contemplated route.

    49.        Defendant’s Accused Instrumentalities, through a vendor interface, allow vendors

to self-report business information, including each vendor’s identified geographic location.

    50.        Defendant’s Accused Instrumentalities, which are data stores of navigation-related

data, allow vendors to connect to their servers using a network interface and the internet. These

servers have a network interface for connecting to the internet and users. Contained within the

Defendant’s servers is at least a business information database that is used by Defendant to provide

to the user information from the database concerning the business information of a set of vendors

on the basis of geographic proximity to the route identified by the user.

    51.        Defendant provides to the user, over the network, in response to a user query,

advertising from a set of vendors based, at least in part, on data retrieved from the database and

based on advertising budgets supplied by the set of vendors and prices the advertising based, at

least in part, on the distance of each vendor's geographic location from the contemplated route.

    52.        Defendant maintains at least one application on Defendant’s website through at

least Mapme Navigation Online application (https://app.mapme.com).



                                                    11
          Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 12 of 22




    53.         As described above, Defendant made, had made, used, imported, provided,

supplied, distributed, sold, or offered to sell products and/or systems, including a computer

database, and a server accessible over a network that perform operations according to the claimed

inventions of the ’696 Patent.

    54.         By doing so, Defendant has directly infringed (literally and/or under the doctrine

of equivalents) at least Claims 1, and 7 of the ’176 Patent. Defendant’s infringement in this regard

is ongoing.

    55.         Defendant has infringed the ’176 Patent by making, having made using, importing,

providing, supplying, distributing, selling, or offering to sell the Accused Instrumentalities.

    56.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that adequately compensates it

for such infringements, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

    57.         Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’176 Patent.

 ADDITIONAL ALLEGATIONS REGARDING INDIRECT INFRINGEMENT OF THE

                                             ’176 PATENT

    58.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-57 as though fully

set forth in their entirety.

    59.         Defendant has also indirectly infringed the Asserted Patent by inducing others to

directly infringe the Asserted Patent. Defendant has induced end-users, including Defendant’s

customers, to directly infringe the Asserted Patent (literally and/or under the doctrine of



                                                     12
           Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 13 of 22




equivalents) by using the accused systems, methods, and/or services. Defendant took active steps,

directly and/or through contractual relationships with others, with the specific intent to cause them

to make or use the Accused Instrumentalities in a manner that infringes one or more claims of the

patent-in-suit, including, for example, Claims 1, and 7 of the ’176 Patent. Such steps by Defendant

included, among other things, advising, encouraging, or directing personnel, contractors, or

suppliers to use the accused services in an infringing manner; and/or distributing instructions that

guide personnel, contractors, or suppliers to use the Accused Instrumentalities in an infringing

manner. Defendant is performing these steps, which constitute induced infringement with the

knowledge of the Asserted Patent and with the knowledge that the induced acts constitute

infringement.    Defendant is aware that the normal and customary use of the Accused

Instrumentalities by others would infringe the Asserted Patent.        Defendant’s inducement is

ongoing.

    60.         Defendant has also indirectly infringed by contributing to the infringement of the

Asserted Patent. Defendant has contributed to the direct infringement of the Asserted Patent by its

personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe the Asserted Patent, including, for example, Claims 1, and 7 of the ’176 Patent.

The special features include, for example, the hardware components of a system, including a

system (including a computer database, and a server accessible over a network) that provide route-

based advertising and vendor-reported business information to a user over a network. The special

features constitute a material part of the invention of one or more of the claims of the Asserted

Patent and are not staple articles of commerce suitable for substantial non-infringing use.

Defendant’s contributory infringement is ongoing.



                                                     13
          Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 14 of 22




    61.         Defendant has knowledge of the Asserted Patent at least as of the date when it was

notified of the filing of this action.

    62.         Furthermore, on information and belief, Defendant has a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of Plaintiff’s patent rights.

    63.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.

    64.         Defendant’s direct and indirect infringement of the Asserted Patent is, has been,

and continues to be willful, intentional, deliberate, and/or in conscious disregard of Plaintiff’s

rights under the patent.

    65.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that adequately compensates it

for such infringements, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT III

               DIRECT INFRINGEMENT OF U.S. PATENT NO. US 8,943,037

    66.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-65 as though fully

set forth in their entirety.

    67.         On January 27, 2015, U.S. Patent No. 8,943,037 (“the ’037 Patent”) was duly and

legally issued by the United States Patent and Trademark Office for an invention entitled

“Apparatus and Methods for Providing Route-Based Advertising and Vendor-Reported Business

Information Over a Network.” Yillio owns all substantial rights, interest, and title in and to the

’037 Patent, including the sole and exclusive right to prosecute this action and enforce the ’037



                                                      14
          Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 15 of 22




Patent against infringers, and to collect damages for all relevant times. A copy of the ’037 Patent

is attached as Exhibit C.

    68.        The ’037 Patent describes an apparatus and methods for providing route-based

advertising and vendor-reported business information to a user over a network. The claims of the

’037 Patent are not directed to an abstract idea. For example, claim 1 of the ’037 Patent recites

hardware components of a system, including a computer database, and a server accessible over a

network. Those operations cause the claimed system to receive user queries, access the computer

database in specific ways, and provide to the user, over the network, route-based advertising and

vendor-reported business information. Taken as a whole, the claimed inventions of the ’037 Patent

are not limited to well-understood, routine, or conventional activity.       Rather, the claimed

inventions include inventive components performing an inventive series of operations that improve

upon the functionality of map routing.

    69.        The written description of the ’037 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    70.        Defendant is a provider of route-based advertising through at least Mapme

Navigation Online application (the “Accused Instrumentalities”).

    71.        Defendant’s Accused Instrumentalities allows the receipt of a user query

identifying a contemplated route.

    72.        Defendant’s Accused Instrumentalities, through a vendor interface, allow vendors

to self-report business information, including each vendor’s identified geographic location.



                                                    15
          Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 16 of 22




    73.        Defendant’s Accused Instrumentalities, which are data stores of navigation-related

data, allow vendors to connect to their servers using a network interface and the internet. These

servers have a network interface for connecting to the internet and users. Contained within the

Defendant’s servers is at least a business information database that is used by Defendant to provide

to the user information from the database concerning the business information of a set of vendors

on the basis of geographic proximity to the route identified by the user, wherein the interface is

configured so that each vendor can also specify an advertising budget.

    74.        Defendant provides to the user, over the network, in response to a user query,

advertising from a set of vendors based, at least in part, on data retrieved from the database and

based on advertising budgets supplied by the set of vendors.

    75.        Defendant maintains at least one application on Defendant’s website through at

least Mapme Navigation Online application (https://app.mapme.com).

    76.        As described above, Defendant made, had made, used, imported, provided,

supplied, distributed, sold, or offered to sell products and/or systems, including a computer

database, and a server accessible over a network that perform operations according to the claimed

inventions of the ’037 Patent.

    77.        By doing so, Defendant has directly infringed (literally and/or under the doctrine

of equivalents) at least Claims 1, and 7 of the ’037 Patent. Defendant’s infringement in this regard

is ongoing.

    78.        Defendant has infringed the ’037 Patent by making, having made using, importing,

providing, supplying, distributing, selling, or offering to sell the Accused Instrumentalities.

    79.        Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that adequately compensates it



                                                     16
          Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 17 of 22




for such infringements, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

    80.         Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’037 Patent.

 ADDITIONAL ALLEGATIONS REGARDING INDIRECT INFRINGEMENT OF THE

                                             ’037 PATENT

    81.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-80 as though fully

set forth in their entirety.

    82.         Defendant has also indirectly infringed the Asserted Patent by inducing others to

directly infringe the Asserted Patent. Defendant has induced end-users, including Defendant’s

customers, to directly infringe the Asserted Patent (literally and/or under the doctrine of

equivalents) by using the accused systems, methods, and/or services. Defendant took active steps,

directly and/or through contractual relationships with others, with the specific intent to cause them

to make or use the Accused Instrumentalities in a manner that infringes one or more claims of the

patent-in-suit, including, for example, Claims 1, and 7 of the ’037 Patent. Such steps by Defendant

included, among other things, advising, encouraging, or directing personnel, contractors, or

suppliers to use the accused services in an infringing manner; and/or distributing instructions that

guide personnel, contractors, or suppliers to use the Accused Instrumentalities in an infringing

manner. Defendant is performing these steps, which constitute induced infringement with the

knowledge of the Asserted Patent and with the knowledge that the induced acts constitute

infringement.     Defendant is aware that the normal and customary use of the Accused




                                                     17
           Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 18 of 22




Instrumentalities by others would infringe the Asserted Patent.            Defendant’s inducement is

ongoing.

    83.         Defendant has also indirectly infringed by contributing to the infringement of the

Asserted Patent. Defendant has contributed to the direct infringement of the Asserted Patent by its

personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe the Asserted Patent, including, for example, Claims 1, and 7 of the ’037 Patent.

The special features include, for example, the hardware components of a system, including a

system (including a computer database, and a server accessible over a network) that provide route-

based advertising and vendor-reported business information to a user over a network. The special

features constitute a material part of the invention of one or more of the claims of the Asserted

Patent and are not staple articles of commerce suitable for substantial non-infringing use.

Defendant’s contributory infringement is ongoing.

    84.         Defendant has knowledge of the Asserted Patent at least as of the date when it was

notified of the filing of this action.

    85.         Furthermore, on information and belief, Defendant has a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of Plaintiff’s patent rights.

    86.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.

    87.         Defendant’s direct and indirect infringement of the Asserted Patent is, has been,

and continues to be willful, intentional, deliberate, and/or in conscious disregard of Plaintiff’s

rights under the patent.



                                                      18
           Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 19 of 22




    88.           Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that adequately compensates it

for such infringements, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.



                                            JURY DEMAND

          Plaintiff hereby requests a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

          Yillio requests that the Court find in its favor and against Defendant, and that the Court

grant Yillio the following relief:

          a.      Judgment that one or more claims of the Asserted Patent have been infringed,

directly or indirectly, either literally and/or under the doctrine of equivalents, by Defendant and/or

all others acting in concert therewith;

          b.      A judgment and order preliminarily and permanently enjoining Defendant and its

officers, directors, agents, servants, affiliates, employees, divisions, branches, subsidiaries,

parents, and all others acting in concert therewith from infringing, directly or indirectly, the

Asserted Patent; or, in the alternative, an award of a reasonable ongoing royalty for future

infringement of the Asserted Patent by such entities;

          c.      Judgment that Defendant accounts for and pays to Yillio all damages to and costs

incurred by Yillio because of Defendant’s infringing activities and other conduct complained of

herein;

          d.      Judgment that Defendant’s infringements be found willful, and that the Court award

treble damages for the period of such willful infringement pursuant to 35 U.S.C. § 284, and



                                                         19
            Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 20 of 22




supplemental damages for any continuing post-verdict infringement up until entry of the final

judgment with an accounting as needed;

       e.       Pre-judgment and post-judgment interest on the damages caused by Defendant’s

infringing activities and other conduct complained of herein;

       f.       That this Court declare this an exceptional case and award Yillio its reasonable

attorney’s fees and costs in accordance with 35 U.S.C. § 285; and

       g.       All other and further relief as the Court may deem just, equitable, and proper under

the circumstances.


       Dated: May 7, 2021                     Respectfully submitted,


                                              By: /s/ Michael Simons
                                              Fred I. Williams
                                              Texas State Bar No. 00794855
                                              Michael Simons
                                              Texas State Bar No. 24008042
                                              Jonathan Hardt
                                              Texas State Bar No. 24039906
                                              WILLIAMS SIMONS & LANDIS PLLC
                                              327 Congress Ave., Suite 490
                                              Austin, TX 78701
                                              Tel: 512-543-1354
                                              fwilliams@wsltrial.com
                                              msimons@wsltrial.com
                                              jhardt@wsltrial.com

                                              Todd E. Landis
                                              State Bar No. 24030226
                                              WILLIAMS SIMONS & LANDIS PLLC
                                              2633 McKinney Ave., Suite 130 #366
                                              Dallas, TX 75204
                                              Tel: 512-543-1357
                                              tlandis@wsltrial.com

                                              John Wittenzellner
                                              Pennsylvania State Bar No. 308996
                                              WILLIAMS SIMONS & LANDIS PLLC
                                              1735 Market Street, Suite A #453

                                                    20
Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 21 of 22




                            Philadelphia, PA 19103
                            Tel: 512-543-1373
                            johnw@wsltrial.com

                            Attorneys for Yillio, Inc.




                                  21
        Case 6:21-cv-00482-ADA Document 1 Filed 05/07/21 Page 22 of 22




                                   CERTIFICATE OF SERVICE


              The undersigned hereby certifies that on May 7, 2021, the undersigned caused a

copy of the foregoing document to be served on all counsel of record, via the Court’s CM/ECF

system, pursuant to the Federal Rules of Civil Procedure.


                                                            /s/ Michael Simons
                                                            Michael Simons




                                                   22
